AruNDEll, J., dissenting: I am of the opinion that the petitioner is not an exempt organization within the meaning of section 101 (6) of the code. First, by the terms of the decedent’s will — the very instrument which provided for the establishment of the petitioner — the principal purpose was declared to be the continued operation of a going business, and the research, scientific, and educational purposes were declared to be subsidiary. Second, the petitioner was not organized and operated exclusively for charitable, scientific, or educational purposes. Rather, it operated a competitive, commercial business, from which all its income was derived. These commercial activities can by no means be said to be merely incidental and the profits derived therefrom were not a negligible factor, as was the situation in Trinidad v. Sagrada Orden de Predicadores, 263 U. S. 578. Third, a large part of the petitioner’s income was not used for charitable, scientific, or educational purposes, but went to the decedent’s widow, a private individual; and what she received was much too substantial to be ignored. For the reasons stated I respectfully dissent. Van Fossan, Murdock, Disney, and Orper, JJ., agree with this dissent.